Appeal Dismissed and Memorandum Opinion filed May 12, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00060-CR

                     KENNETH RAY SOWELL, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1007515

                          MEMORANDUM OPINION

      The record before this court contains no appealable order. On March 22,
2022, this court notified the parties that the appeal would be dismissed for lack of
jurisdiction unless a party demonstrated that the court has jurisdiction. No response
has been received. We dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).